DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.
 
Status of the Claims
Claims 1-23 and 48 are pending.
Claims 4, 5, 7-12, and 21-23 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-3, 6, 13-20, and 48 are presented for examination and are rejected as set forth below.

Response to Amendment
Applicants amendments to the claims, specifically removing the language describing the biodegradable polymer as one “consisting essentially of” and instead claiming a biodegradable polymer matrix “consisting of…a biodegradable polyester amide polymer and…a biodegradable poly(D,L-lactide) polymer…” has addressed the new matter rejection entered under 35 USC 112(a).  This rejection is therefore WITHDRAWN.

Response to Arguments
Applicant’s arguments in the response filed 23 May 2022, with respect to the rejections of Claims 1-3, 6, 13-20, and 48 under 35 USC 103 over the teachings of Kaplan have been fully considered and are persuasive.  Applicants amendments to the claims, specifying that the biodegradable polymer matrix is one consisting of a polyester amide and a polylactide or lactide-co-glycolide, indeed excludes the silk components critically required by the matrices of Kaplan.  Therefore, the rejections relying on the teaching of Kaplan have been withdrawn.  However, upon further consideration, new grounds of rejection are made as set forth in greater detail below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 48 depends from Claim 1, which specifies that the biodegradable polymer matrix consists of a combination of polyester amide and poly lactide or lactide-co-glycolide.  Claim 48 specifies that the polymer matrix comprises defined concentrations of polymers, but leaves open the possibility of including additional elements which Claim 1 excludes.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 13-15, 18-20, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Roizman (WO2018/161035)(2 Feb 2022 IDS FOR REF #1) in view of Thies (U.S. 9,798,189).
Applicants claims are directed to compositions which combine a therapeutic agent homogeneously distributed through a polymer matrix consisting of a combination of a biodegradable polyester amide with any of a polylactide, poly lactide-co-glycolide, or combination of each, which is “formulated for intravitreal administration,” and releases active agent in a “substantially linear manner” for between about 1-6 months.  Art which teaches injectable formulations will be considered as suitable for addressing the “formulated for intravitreal administration” limitations of the claims, and art which teaches controlled release of a defined amount of agent per unit time will be considered suitably addressing the “substantially linear” release profile desired.  Claims 2, 3,  and 6 further narrow the identity of the active agent to be formulated into the injectable compositions to, among others, the elected axitinib.  Claims 13-23 and 48 narrow the identity of the matrix to particular polymers present in defined concentration ranges, along with defined concentrations of active agent to be included in the compositions.
Roizman describes the instantly claimed axitinib as an antiangiogenic agent suitable for formulation in sustained-release polymeric dosage forms.  [0182; 0307; 0310].  Roizman indicates that these dosage forms may be provided as homogeneous implants suitable for intravitreal injection capable of releasing the active agent for periods of time of, for example, 1-6 months or longer.  [0312; 0314].  Each of the instantly claimed polyamides, poly lactides, and poly lactide-co-glycolides are recited as polymers useful in providing the sustained release dosage forms, with Roizman indicating that it is the selection of the biodegradable polymers which gives rise to the implant substantially degrading at the terminus of the period of treatment.  [0310-11].  While the concentrations of each of the polymers and agents described by Roizman are not identical to the concentrations of the instant claims, Roizman does establish that the amounts and identities of such polymers and agents give rise to the sustained-release and sustained duration of therapy the implants provide.  On this basis, person of ordinary skill in the art would reasonably conclude that the amounts of each are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Roizman.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Despite teachings that axitinib can be formulated into intravitreally injectable ocular implants having matrices containing combinations of polyesters, polylactides and polylactide-co-glycolides capable of delivering agent to the ocular environment for between 1-5+ months, Roizman does not describe these as providing substantially linear release of the active agents so formulated, nor is the particular polyester amide of Claim 19 described.  
Thies describes polyester amides useful in the formulation of drug delivery systems for controlled and long-term release of agents such as proteins formulated employing them.  (Col.1, L.12-16).  Prolonged delivery over a period of months is possible employing these polymers.  (Col.1, L.65 – Col.2, L.3).  The rate of release of agents from implants employing these polymers are described as constant over periods of as many as 22 weeks.  (Col.5, L.56-59; Col.15, L.38-39).  Thies indicates that these polyester amides are suitably combinable with additional and alternative biodegradable polymers, including each of the poly lactides and poly lactide-co-glycolides of the Roizman disclosure, and more particularly the poly(D,L-lactide) and poly(D,L-lactide-co-glycolide) of the instant claims.  (Col.53-59).  Of particular relevance is the compound “Formula I,” which appears from the description of variables m, p, a, b, q n, and R1-R8, to be if not identical to, than at the very least sufficiently overlapping in structural elements to the “structure I” recited by instant claim 18 to render it obvious. (Col.2, L.65 – Col.3, L.52).

    PNG
    media_image1.png
    341
    876
    media_image1.png
    Greyscale

Indeed, looking further into the Thies disclosure, “Scheme 1” appears to duplicate the polymer of instant Claim 19, but for the inversion of the polylysine- and poly-dianhydrohexitol containing polymer subunits. (Col.9-10).

    PNG
    media_image2.png
    150
    862
    media_image2.png
    Greyscale

Owing to the fact that each of the m, p, and q units of “Formula (I) are described as suitably appearing in a random distribution, the examiner considers the disclosure of the Thies patent as sufficient to render obvious the polyester amide polymers of instant claims 18 and 19.  (XCol5, L.60-63).  Thies describes these polymers as useful in formulating drug delivery devices containing between 0.1-99.9%, and more preferably 0.1-20% protein and between 99.9-0.1%, and preferably 60-99.9% biodegradable polymer matrix, ranges overlapping and therefore rendering obvious those of the instant claims.  (Col.7, L.38-45), see also Petersen, supra.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have employed the Thies “Scheme I” polyester amide combined with poly(D,L-lactide) and poly(D,L-lactide-co-glycolide) as the biodegradable polymers in the sustained-release drug delivery devices suggested by the teachings of Roizman, owing to the fact that Roizman describes employing combinations of polyesters, poly lactides, and poly lactide-co-glycolides as drug delivery polymers, with Thies establishing the that the polyester amides and poly(D,L-lactide) and poly(D,L-lactide-co-glycolide) of the instant claims were at the time of the instant application known to be useful polymers per the generic recitations of Roizman in the fabrication of sustained-release drug delivery implants.  Against the backdrop of this understanding then the instant claims appear little more than a combination of old elements with each performing the same function it had been known to perform, yielding no more than one would expect from such an arrangement.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)), see also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have used a combination of biodegradable polyester amides and polylactide polymers and axitinib in the relative concentrations claimed to provide a homogeneous drug-releasing implant capable of being injected into the vitreous cavity of the eye to release the axitinib for a period of between about 1-6 months.  

Claims 1-3, 6, 13-20, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Roizman and Thies as applied to Claims 1-3, 6, 14, 15, 20, and 48 above, and further in view of Shiah (U.S. 9,610,246).
Roizman and Thies, discussed in greater detail above, suggest a combination of biodegradable polyester amides and polylactide polymers and axitinib in the relative concentrations claimed to provide a homogeneous drug-releasing implant capable of being injected into the vitreous cavity of the eye to release the axitinib for a period of between about 1-6 months.
However, neither Roizman nor Thies describe using acid- or ester-end capped poly lactides or lactide-co-glycolides recited by instant claims 16 and 17.
Shiah indicates that at the time of the instant application’s filing, acid-end capped poly(D,L-lactide) and acid-end capped poly(D,L-lactide-co-glycolide) were known to be usefully employed as sustained-release polymer matrices for implantation into the ocular environment and delivery of therapeutic agents for between 1-6 months.  (Col.2, L.28-34).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have employed acid-end capped poly(D,L-lactide) and acid-end capped poly(D,L-lactide-co-glycolide) in the sustained release drug delivery devices suggested by the combined teachings of Roizman and Thies, owing to the fact that each of Roizman and Thies describe employing polylactides and polylactide-co-glycolides, with Shiah establishing that the acid-end capped poly(D,L-lactide) and acid-end capped poly(D,L-lactide-co-glycolide) were known to be usefully employed as sustained-release polymer matrices for implantation into the ocular environment and delivery of therapeutic agents for between 1-6 mo.  Against the backdrop of this understanding then the instant claims appear little more than a combination of old elements with each performing the same function it had been known to perform, yielding no more than one would expect from such an arrangement.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)), see also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613